Citation Nr: 1521603	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-30 998A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities secondary to diabetes.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which assigned a 10 percent rating for PTSD from August 20, 2010, and denied service connection for diabetes and peripheral neuropathy of the lower extremities.  By an April 2013 rating decision, the RO assigned a 30 percent evaluation for PTSD from August 20, 2010.

(The issues of service connection for diabetes and peripheral neuropathy are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's psychiatric disability has been manifested by symptoms that have resulted in occasional decrease in work efficiency and intermittent periods of inability to perform, but has not resulted in reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a higher evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where service connection is awarded following proper notice and an original rating is the subject of appeal, the notice requirement has been met.  Id.  

Here, VA's duty to notify was satisfied through a notice letter dated in February 2011 that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA examination for PTSD in September 2011.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination is adequate for the purpose of evaluating the claim as the examiner reviewed the Veteran's pertinent medical history, considered the Veteran's self-reported history, and provided medical opinion evidence.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 

The Veteran's service-connected PTSD has been rated under DC 9411, which is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.
A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating; however, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

As indicated above, the Veteran's PTSD was assigned a 30 percent evaluation from August 20, 2010, pursuant to DC 9411.  Because this is an appeal from the award of an initial rating, consideration will be given to whether a higher rating is warranted at any point since the award of service connection -- August 20, 2010.

The Veteran's global assessment of functioning (GAF) score was noted as 60 at the September 2011 examination.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  Included in this definition is that a person is unable to keep a job.  A GAF score of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  (The Board is cognizant that a GAF score is not determinative by itself.)

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

VA mental health treatment records dated from September 1998 to October 2010 are associated with the claims file.  Pertinent records show the Veteran participated in cognitive behavioral group therapy to treat PTSD symptoms.  During this time, treatment records show that the Veteran reported symptoms to include depression, avoidance, re-experiencing of traumatic events, intrusive thoughts, hyperarousal, isolation, anxiety, and the inability to establish or maintain effective relationships, that included marital problems.  Additionally, the therapist's reports reflect the Veteran's self-esteem was low and his PTSD symptoms had had an adverse impact on different aspects of his functioning, to include difficulty trusting others.  During this period, the therapists observed that there was either no change in the Veteran's psychological symptoms or indicated symptoms were becoming less severe.  

VA treatment records dated from January 2007 to March 2011 show that the Veteran received treatment for PTSD at the Ventnor Vet Center.  A May 2010 VA treatment record shows a negative depression screening.  A March 2011 VA treatment record shows a negative PTSD and depression screening.  

The Veteran was afforded a VA PTSD examination in September 2011.  The examiner opined that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner's report reflects that the Veteran presented with depressed mood and anxiety.  Recurrent dreams of the traumatic event, avoidance, hypervigilance, and difficulty sleeping were also noted.  The Veteran reported that he was married twice and had two children.  He described his relationship with his children as excellent.  He reported that he currently was not prescribed any psychological medication and that he had good friends and social support provided through e-mail and telephone conversations.  He also stated that he was active in Veteran's organizations and was close friends with other Veteran's involved in his therapy group.  The Veteran reported that after service discharge he completed a 4-year apprenticeship as a plumber and pipe filter and he continued to work full-time in this trade.  The examiner's report reflects the Veteran was well groomed.  There was no evidence of hallucinations or delusions, impaired thinking, impaired judgment or the inability to perform activities of daily living.  Axis I diagnosis was PTSD and the VA examiner assigned a GAF score of 60.  There were no symptoms of suicidal ideation, obsessional rituals which interfere with routine activity, or panic attacks that occur weekly or less often.  

The Board finds the pertinent evidence of record does not indicate that worsening may have occurred since the 2011 examination.  Additionally, the VA therapist's reports consistently reflect that the Veteran used strategies learned in therapy to help his symptoms and did not have any changes in symptoms.  Monthly therapist's reports show that the Veteran's psychological symptoms did not change or were becoming less severe.  See Ventnor VA Treatment Records located in VBMS.  Additionally, the Veteran has not submitted any statements or medical evidence identifying a worsening of symptoms.  Accordingly, the Board finds that the evidence does not warrant a rating higher than 30 percent from August 20, 2010.  

The Veteran's main symptoms during this period were difficulty sleeping, nightmares, anxiety, intrusive thoughts, and hypervigilance.  The Board notes the Veteran has maintained steady employment for many years.  He is able to function on a daily basis, to include activities of daily living such as maintaining personal hygiene and household chores.  See September 2011 VA Examination.  The VA examiner also indicated that the Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  Review of VA treatment records show no evidence that the Veteran's PTSD impaired his performance of routine activities, his ability to function independently, or his ability to control his impulses.  Nor did he exhibit spatial disorientation that interfered with routine activities.  

The Veteran acted appropriately during the VA examination.  There is also no evidence of gross impairment in thought processes, and the VA examiner found no objective evidence of concentration difficulties, suicidal ideation, obsessional rituals, panic attacks or neglect of personal appearance and hygiene.  

The Board has also considered whether the evidence supports a rating greater than 30 percent from August 20, 2010, but finds that it does not.  The evidence establishes that the Veteran has maintained relationships with his two children despite his statements suggesting that his PTSD symptoms had caused problems in his marriage and prevented him from maintaining family and interpersonal relationships.  Additionally, the September 2011 VA examiner found that the Veteran was able to manage his finances and summarized the Veteran's level of impairment as being such that he has had only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, generally functioning satisfactorily.  This level of functioning matches the criteria for a 30 percent rating.  Thus, the evidence does not demonstrate that the Veteran experiences reduced reliability and productivity as is required for a rating higher than 30 percent.

Consideration has also been given to whether the schedular evaluation is inadequate, requiring referral to the Director, Compensation Service, for consideration of an extra-schedular evaluation.  Such a referral is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that currently assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render application of the pertinent criteria inadequate.  The Veteran's disability is manifested by symptoms that are specifically contemplated by the schedular rating criteria.  As the schedule is adequate, no further discussion of extraschedular evaluation under 38 C.F.R. § 3.321(b) is necessary.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.


REMAND

In December 2011, the RO denied service connection for diabetes, to include as due to herbicide exposure, and also denied service connection for peripheral neuropathy of the lower extremities secondary to diabetes.  The RO determined there was no evidence of record that established the Veteran's presence in the inland waters of the Republic of Vietnam during active military service.  See 38 C.F.R. § 3.307.

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307. 

If a veteran was exposed to an herbicide agent during active service, presumptive service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), to include diabetes.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).  If the rebuttable presumption provisions are not satisfied, then the veteran's claim shall fail.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

According to a recent decision in Gray v. McDonald, No. 13-3339 (Vet. App. Apr. 23, 2015) by the United States Court of Appeals for Veterans Claims, VA is now required to re-analyze its definition of inland waterways of Vietnam - particularly as it applies to whether the Da Nang Harbor is located within the territorial boundaries of Vietnam.  

Military personnel records show the Veteran served aboard the USS America from September 12, 1969 until February 18, 1973.  On October 2010, the RO requested to verify the Veteran's dates of service in Vietnam.  It was verified that the Veteran served aboard the USS America in the official waters of Vietnam during various periods from May 17, 1970 to February 16, 1973.  It was also determined that there was no conclusive proof of in-country Vietnam service.  The records search also indicates review of the command history for the USS America to include the ship's deck logs from May 1, to July 31, 1970.  These records however, failed to show that the ship docked, traveled through inland waterways, or that personnel stepped foot in Vietnam.  See March 2011 Department of VA Memorandum: Formal Finding on the Unavailability to Verify In-Country Vietnam Service.  Accordingly, on remand, the AOJ must obtain the history for the USS America from September 9, 1969 to February 18, 1973, and determine whether or not the ship traveled on the inland waterways of Vietnam; specifically, into the Da Nang Harbor.  Thereafter, action should be taken to reconcile any determination made by VBA regarding the status of Da Nang Harbor with the facts of this case.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)  Contact the Veteran to obtain clarification as to the whereabouts of the USS America during the time the Veteran was assigned to the ship.  The Veteran's response should be documented for the record.  

Request from the Veteran a statement containing as much detail as possible regarding his allegation of exposure to herbicides during his active duty service.  He should be asked to provide greater details as to his experiences in service, including duty assignments, dates, and places traveled while aboard the USS America, from September 12, 1969 until February 18, 1973.  He should be told that the information is necessary to obtain supportive evidence related to his allegation of exposure to herbicides. 

2.  Request information regarding the whereabouts of the USS America from September 12, 1969 until February 18, 1973, during the time the Veteran was assigned to the ship from the National Personnel Records Center (NPRC) and/or other appropriate records depositories.  Associate any such available documents with the claims folder.  All efforts to obtain these records must be documented in the claims file.  

3.  Thereafter, action should be taken to reconcile any determination made by VBA regarding the status of Da Nang Harbor with the facts of this case.  If a benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


